         Case 3:19-cv-00663-BAJ-SDJ          Document 54     08/19/21 Page 1 of 3




                       UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA


REGINALD WILLIAMS                                                         CIVIL ACTION

VERSUS

NATIONSTAR MORTGAGE LLC                                            NO. 19-00663-BAJ-SDJ

                                        ORDER

        Before the Court is Defendant’s Rule 12(c) Motion to Dismiss (Doc. 25).

The Motion is unopposed.

        On July 2, 2021, Plaintiff was granted leave to file an amended complaint. See

(Doc. 41); (Doc. 42). Courts vary in approach when a plaintiff amends his complaint

while a Rule 12 motion is pending. See Melson v. Vista World Inc. & Assocs.,

No. CIV.A. 12-135, 2012 WL 6002680, at *12 (E.D. La. Nov. 30, 2012). Nonetheless,

“many district courts—including those in this Circuit—routinely deny as moot

motions to dismiss that are filed prior to an amendment of a complaint.” La. v. Bank

of Am. Corp., No. CV 19-638-SDD-SDJ, 2020 WL 3966875, at *5 (M.D. La. July 13,

2020)    (citing   Garcia   v.   City   of    Amarillo,    Tex.,    No.   2:18-CV-95-D-BR,

2018 WL 6272461, at *1 (N.D. Tex. Oct. 29, 2018), report and recommendation

adopted, No. 2:18-CV-095-D, 2018 WL 6268222 (N.D. Tex. Nov. 30, 2018), at *1 (“[A]n

amended complaint, which supersedes the original complaint as the operative live

pleading, renders moot a motion to dismiss the original complaint.”); Xtria, LLC v.

Int'l Ins. All. Inc., No. CIV.A.309-CV-2228-D, 2010 WL 1644895, at *2 (N.D. Tex.

Apr. 22, 2010) (“Because [the plaintiff] has been granted leave to amend, [the



                                              1
          Case 3:19-cv-00663-BAJ-SDJ     Document 54    08/19/21 Page 2 of 3




defendant’s] motions to dismiss and for judgment on the pleadings are denied without

prejudice as moot.”) (additional citations omitted)). While a court may apply a

pending Rule 12 motion to a newly amended complaint, it should nonetheless deny

the pending motion as moot if that application “would cause confusion or detract from

the efficient resolution of the issues.” Rodgers on Behalf of CJTJ v. Gusman,

No. CV 16-16303, 2019 WL 186669 at *2 (E.D. La. Jan. 14, 2019) (In that situation,

“it makes sense to require the defendant to file a new motion specifically addressing

the amended complaint.”).

      Here, Plaintiff’s Amended Complaint was filed with the intent of addressing

and potentially remedying the issues raised in the pending motion to dismiss. See

(Doc. 28-1, p. 2–3). To promote the efficient resolution of this matter, the Court will

deny Defendants’ pending Motion to Dismiss as moot. (Doc. 25). The Court will permit

Defendants to re-urge their Motion if, after reviewing the comprehensive version of

the Amended Complaint, Defendants can provide support for the argument that

Plaintiff has failed to state a claim and that the Court lacks jurisdiction over this

matter.

      Accordingly,




                                          2
 Case 3:19-cv-00663-BAJ-SDJ   Document 54   08/19/21 Page 3 of 3




IT IS ORDERED that Defendant’s Motion (Doc. 25) is DENIED.



                    Baton Rouge, Louisiana, this 19th day of August, 2021




                              ______________________________________
                              JUDGE BRIAN A. JACKSON
                              UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF LOUISIANA




                                3
